DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 5-8 in the reply filed on 07/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both "an aluminum alloy brake disc body" [0030] and "a cylindrical magnesium brake drum body" [0035], and reference character “2” has been used to designate both a “wear-resistant layer” [0030] and a “cylindrical wear-resistant layer” [0035]. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities:
The term “flyash” as recited in [0006, 0010, 0028] is suggested to read “fly ash”
Throughout the specification, each instance of a numerical value followed by a unit is suggested to have a space between the value and unit, i.e., “5-15µm” [0009] should read “5-15 µm,” see [0009, 0013, 0026-0028, and 0031-0033]
Appropriate correction is required.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities: 
In claim 5, line 1 “composites” is suggested to read “composite” as the claim begins “A locally-reinforced light metal matrix…” such that a singular composite is being set forth 
In claim 5, line 14 “flyash” is suggested to read “fly ash”
In claim 8, each of “5-15µm,” “0.8-2.8mm,” “0.01-2mm,” “5-200µm,” and “10-60ppi” is suggested to have a space between the numerical range and the unit, i.e., “5-15 µm”
In claim 8, each instance of “the diameter,” “the length,” “the granularity,” “the Mohs hardness,” and “the porosity” is suggested to be set forth with “a” instead “the” in order to improve clarity as it is the first time each of the aforementioned features is explicitly referred to in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the language of “the foam metal is foam copper, foam iron, foam nickel or foam iron-nickel” renders the claim indefinite as it unclear if the claim requires the foam metal as claim 5, from which claim 7 depends, sets forth the high-temperature resistant skeleton metal materials being either of a foam metal or high-temperature resistant metal fibers. 
Regarding claim 8, the language of “the high-temperature resistant metal fibers have the diameter of 0.01-2mm…the foam metal has the porosity of 10-60ppi” renders the claim indefinite as it is unclear if the claim requires both high-temperature resistant metal fibers and foam metal as claim 5, from which claim 8 depends, sets forth the high-temperature resistant skeleton metal materials being either of a foam metal or high-temperature resistant metal fibers, not both. For examination purposes, the limitation in claim 8 will be interpreted as requiring a foam metal having a porosity of 10-60 ppi OR high-temperature resistant metal fibers having a diameter of 0.01-2 mm.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (CN105016758A, hereinafter referred to as "Qi") in view of Yikuan et al. (CN102678798A, hereinafter referred to as "Yikuan"). The English language translations of Qi and Yikuan provided with this action are being relied upon. 
Regarding claims 5 and 7, Qi teaches a locally reinforced aluminum matrix composite including an aluminum alloy matrix and wear-resistant layer composited on the surface of the aluminum alloy matrix, wherein the wear-resistant layer includes ceramic fibers, ceramic particles, a low-temperature adhesive, and a high-temperature adhesive [0013, 0014]. Qi teaches the ceramic fibers being alumina or aluminum silicate fibers, the ceramic particles being fly ash or silicon carbide particles, the low-temperature adhesive binder being an aqueous solution of carboxymethyl cellulose with a concentration of 3-20%, and the high temperature adhesive binder being a silica sol solution with a concentration of 10-60% [0014, 0016]. Qi further teaches including the ceramic fiber material and ceramic particles at a volume ratio of (5-30):(1-25) [0010], which is seen to provide ranges at least overlapping with the instant mass ratio ranges of ceramic fibers and ceramic particles of (1-30):(10-70). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). However, Qi does not teach including a high-temperature resistant skeleton metal material in the wear-resistant layer as claimed, and the binder content ratios in Qi are higher than the low-temperature and high-temperature binding agent content ratios as claimed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear-resistant layer in the locally reinforced aluminum matrix composite of Qi and include a steel fiber content as taught by Yikuan in order to improve the thermal conductivity and friction properties of the wear-resistant layer. As Qi teaches that low thermal conductivity materials cause issues during use in high friction applications due to slow dissipation of heat generated by friction leading to excessive temperature rises [0005], one of ordinary skill would be further motivated to include the high thermal conductivity steel fibers of Yikuan in the wear-resistant layer of Qi to reduce friction surface temperatures (Yikuan [0024]). 
In taking the modification and including an additional component in the wear-resistant layer composition of Qi, it would have obvious to one of ordinary skill, through routine experimentation, to adjust the content ratios of each component in the wear-resistant layer of Qi to allow for the additional steel fiber content, rendering obvious the lower binder content ranges as claimed. Furthermore, Yikuan teaches a total binder material content range included in the friction material being 15-24 mass% and being effective for achieving high wear performance and mechanical properties [0024], such that at least a total binder content range overlapping with a total content of the low-temperature and high-temperature binding agents as claimed would 
Regarding claim 6, Qi teaches including secondary ceramic particles in the mixture forming the wear-resistant layer [0034]; however, Qi does not teach auxiliary reinforcing particles of graphite or steel slag as claimed. 
Yikuan teaches including graphite particles in the friction material, and further, the graphite particles having high electrical and thermal conductivities as well as high temperature resistance [0034]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary ceramic particles in the mixture for the wear-resistant layer in the locally reinforced aluminum matrix composite of Qi and include graphite particles as taught by Yikuan in order to obtain improved electrical and thermal conductivity properties as well as higher temperature resistance in the wear-resistant layer. 
Regarding claim 8, Qi teaches the ceramic fibers having a diameter of 5-15 µm and a length of 0.8-2.8 mm, and teaches the ceramic particles being 10-100 µm in size [0014], meeting a ceramic particle granularity as claimed. Qi is silent with regards to a Mohs hardness of the ceramic particles; however, in considering that the ceramic particle materials of Qi, including fly ash or silicon carbide particles, are identical to the ceramic particle materials of the instant claims, the ceramic particles of Qi would be expected to possess or render obvious a Mohs hardness of 5-9 as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736